         Case 1:19-cv-04129-AT Document 17 Filed 11/26/19 Page 1 of 5




                    IN THE UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

ERIC SLAWIN,                                          x
                                                      :
                                      Plaintiff,
                                                       :
                                                           Civil Action File
BANK OF AMERICA MERCHANT             :                     No. 1:19-cv-04129-AT
SERVICES; BANK OF AMERICA
CORPORATION; FIRST DATA CORPORATION; :
FISERV, INC.,
                                     :

                              Defendants.  :
___________________________________________x

                    PLAINTIFF’S CONSENT MOTION
               FOR EXTENSION OF TIME TO RESPOND TO
              DEFENDANTS FIRST DATA CORPORATION’S
            AND FISERV, INC’S MOTIONS TO DISMISS (DOC. 4)

      Plaintiff Eric Slawin, by his counsel of record, Jean Simonoff Marx of Marx

& Marx, L.L.C., with consent of Defendants First Data Corporation and Fiserv,

Inc., moves this Court for an extension until January 17, 2020 to respond to said

Defendants’ motion to dismiss (Doc. 4). In support of the motion Plaintiff sets

forth as follows:

      1. Defendants’ motion was filed on November 13, 2019, when Ms. Marx

was out of the country on a previously scheduled vacation.

      2. Since that time, both of Plaintiff’s counsel, Ms. Marx and Robert N.

Marx, have been engaged in taking numerous depositions in the mater of Bird v.
                                         1
         Case 1:19-cv-04129-AT Document 17 Filed 11/26/19 Page 2 of 5




University of Florida, et al., 1:18-cv-221-AW-GRJ, pending in U.S. District Court

for the Northern District of Florida. Depositions in that matter were taken – in

Gainesville, Florida – on November 14, 19, and 20. Another four depositions –

also in Gainesville, Florida, are currently scheduled for December 3, 5, 6, and 10.

In addition, the parties in that matter anticipate taking numerous other depositions

before the current close of discovery on December 16, 2019.

      3. Plaintiff’s counsel also attended a full day mediation on November 22,

2019 in the matter of Daisy Abdur-Rahman v. DeKalb County, Georgia, 1:18-cv-

252-AT, pending in this District.

      4. Plaintiff’s counsel have a previously scheduled vacation during the last

two weeks of the year and will not be back until January 6, 2020.

      5. In view of the foregoing, Plaintiff respectfully requests an extension to

and including January 17, 2020 to respond to Defendants’ aforesaid motion.

      6. Counsel for First Data Corporation and Fiserv, Inc have been advised of

this motion and do not oppose it.

      WHEREFORE, it is respectfully requested that the time for Plaintiff to

respond to the motion to dismiss (Doc. 4) filed by First Data Corporation and

Fiserv, Inc. on November 13, 2019 be extended to and including January 17, 2020.

      Respectfully submitted, this 26th day of November 2019.

                                               s/Jean Simonoff Marx
                                              Georgia Bar Number 475276
                                          2
Case 1:19-cv-04129-AT Document 17 Filed 11/26/19 Page 3 of 5




                                 Attorneys for Plaintiff
                                 Marx & Marx, L.L.C.
                                 1050 Crown Pointe Parkway
                                 Suite 500
                                 Atlanta, Georgia 30338
                                 Telephone: (404) 261-9559
                                 lawyers@marxlawgroup.com




                             3
        Case 1:19-cv-04129-AT Document 17 Filed 11/26/19 Page 4 of 5




                IN THE UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

ERIC SLAWIN,                                       x
                                                   :
                                    Plaintiff,
                                                   :
                                                       Civil Action File
BANK OF AMERICA MERCHANT             :                 No. 1:19-cv-04129-AT
SERVICES; BANK OF AMERICA
CORPORATION; FIRST DATA CORPORATION; :
FISERV, INC.,
                                     :

                              Defendants.  :
___________________________________________x


                        CERTIFICATE OF SERVICE

       This is to certify that on November 26, 2019, I electronically filed:
Plaintiff’s Consent Motion for Extension of Time to Respond to Defendants
First Data Corporation’s and Fiserv, Inc.’s Motion to Dismiss (Doc. 4),
with the Clerk of the Court using the CM/ECF system which will automatically
send email notification of such filing to the following attorney of record:

                        Christopher Paul Galanek, Esq.
                        Bryan Cave Leighton Paisner LLP-ATL
                        One Atlantic Center, 14th Floor
                        1201 West Peachtree Street, N.W.
                        Atlanta, GA 30309-3471
                        chris.galanek@bclplaw.com

                        Aiten Musaeve McPherson, Esq.
                        Bryan Cave Leighton Paisner LLP-ATL
                        One Atlantic Center, 14th Floor
                        1201 West Peachtree Street, N.W.
                        Atlanta, GA 30309-3471
                        aiten.mcpherson@ bclplaw.com
                                       4
  Case 1:19-cv-04129-AT Document 17 Filed 11/26/19 Page 5 of 5




                  Elena D. Marcuss, Esq.
                  McGuire Woods, LLP
                  Suite 1000
                  500 East Pratt Street
                  Baltimore, MD 21202
                  emarcuss@mcguirewoods.com

                  Meredith Loughlin Allen, Esq.
                  McGuire Woods LLP-GA
                  1230 Peachtree Street, N.E.
                  Promenade, Suite 2100
                  Atlanta, GA 30309-3534
                  mallen@mcguirewoods.com

                  Charles Edward Solley, Esq.
                  Moser Law Company
                  The Stove Works
                  Suite 26
                  112 Krog Street, N.E.
                  Atlanta, GA 30307
                  tsolley@moserlawco.com

Respectfully submitted, this 26th day of November 2019.

                                      s/Jean Simonoff Marx
                                     Georgia Bar Number 475276
                                     Marx & Marx, L.L.C.
                                     Attorneys for Plaintiff
                                     1050 Crown Pointe Parkway
                                     Suite 500
                                     Atlanta, Georgia 30338
                                     Telephone: (404) 261-9559
                                     E-mail: lawyers@marxlawgroup.com




                                 5
